UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark one) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 30, 2010 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-14678 Ross Stores, Inc. (Exact name of registrant as specified in its charter) Delaware 94-1390387 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 4440 Rosewood Drive, Pleasanton, California 94588-3050 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (925) 965-4400 Former name, former address and former fiscal year, if N/A changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The number of shares of Common Stock, with $.01 par value, outstanding on November 18, 2010 was 119,084,540. 1 EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to our Quarterly Report on Form 10-Q is to correct a typographical error on the front cover page of the filing, regarding the number of shares of our common stock outstanding on November 18, 2010. No other changes have been made to the Form 10-Q. This Form 10-Q/A speaks as of the original filing date and time of the Form 10-Q, and does not modify or update any other disclosures made in Form 10-Q. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. ROSS STORES, INC. (Registrant) Date: December 8, 2010 By: /s/ J. Call John G. Call Senior Vice President, Chief Financial Officer and Principal Accounting Officer 3 INDEX TO EXHIBITS Exhibit Number Exhibit Certification of Chief Executive Officer Pursuant to Sarbanes-Oxley Act Section 302(a). Certification of Chief Financial Officer Pursuant to Sarbanes-Oxley Act Section 302(a). Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350. Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350. 101.INS¹ XBRL Instance Document 101.SCH¹ XBRL Taxonomy Extension Schema 101.CAL¹ XBRL Taxonomy Extension Calculation Linkbase 101.DEF¹ XBRL Taxonomy Extension Definition Linkbase 101.LAB¹ XBRL Taxonomy Extension Label Linkbase 101.PRE¹ XBRL Taxonomy Extension Presentation Linkbase ¹Furnished, not filed. 4
